 

Exhibit 10.2

Exact Sciences Corporation

Non-Employee Director Compensation Policy

 

The purpose of this Director Compensation Policy of Exact Sciences Corporation,
a Delaware corporation (the “Company”), is to provide a total compensation
package that enables the Company to attract and retain, on a long-term basis,
high caliber directors who are not employees or officers of the Company or its
subsidiaries. 

 

In furtherance of the purpose stated above, all non-employee directors shall be
paid compensation for services provided to the Company as set forth below:

 

A.Initial Compensation

 

Upon his or her initial election to the board, a new director shall receive
stock options having a value equal to $300,000.  Such options shall vest
annually over three years (1/3 on the first anniversary of the grant, 1/3 on the
second anniversary of the grant and 1/3 on the third anniversary of the grant). 
If a director ceases to serve as a director before such stock options are fully
vested due to death, or if there is a Change in Control prior to such vesting,
then such options shall become fully vested as of the date of such death or
Change in Control, as applicable.

 

B.Annual Compensation

 

1.Annual Cash Compensation

 

a.On the date of each annual meeting of the Company’s stockholders, each
non-employee director who is continuing as a director following such annual
meeting shall be paid an annual cash compensation amount as follows:

Board Member Cash Compensation

 

 

Annual retainer for each director:    $45,000

Board chair (if independent chair) additional compensation:    $25,000

Lead independent director (if no independent chair) additional compensation:  
 $25,000

 





1

--------------------------------------------------------------------------------

 

Committee Member Cash Compensation

 

Committee chair Cash compensation

 

 

 

 

-

Audit

$25,000

-

Compensation

$15,000

-

Nominating & Governance

$10,000

-

Innovation & Technology

$10,000

 

Committee member (other than committee chair) cash compensation

 

 

 

 

-

Audit

$12,500

-

Compensation

$7,500

-

Nominating & Governance

$5,000

-

Innovation & Technology

$5,000

 

b.In lieu of cash, a director may elect to receive restricted stock having an
equivalent dollar value based on the closing sale price of the Company’s common
stock on the date of grant.  To be effective, notice of such election must be
delivered to the Company’s Principal or Chief Financial Officer in writing or
electronically prior to the annual meeting at which such election shall first
take effect, and such election shall be irrevocable and remain in effect until
the later of (i) immediately prior to the second annual meeting following the
date of delivery of such notice, or (ii) written or electronic notice from the
director to the Principal or Chief Financial Officer terminating such election.

 

2.Annual Equity Compensation

a.On the date of each annual meeting of the Company’s stockholders, each
non-employee director who is continuing as a director following the date of such
annual meeting shall be granted restricted stock or deferred stock units having
a value of $200,000 with the number of restricted stock or deferred stock units
to be issued being determined, based on the closing sale price of the Company’s
common stock on the date of grant.  A director shall elect whether such award is
restricted stock or deferred stock units by delivering written or electronic
notice of such election to the Principal or Chief Financial Officer prior to
January 1 of the calendar year in which such award will be made (or the date of
the annual meeting with respect to the first award made to a director under this
Policy if it is not possible for the director to make his or her election prior
to January 1 of the calendar year in which such award will be made); provided,
however, that if the Principal or Chief Financial Officer receives no such
election, such grant shall be made in restricted stock.

b.On the date of each annual meeting of the Company’s stockholders, the board
chair (if independent), provided such individual will continue as board chair
following the date of the annual meeting, shall be granted an additional annual
award having a value equal to $15,000 based on the closing sale price of the
Company’s common stock on the date of grant.  The chair may



2

--------------------------------------------------------------------------------

 

elect to receive such award in either restricted stock or deferred stock units
by delivering written or electronic notice of such election to the Principal or
Chief Financial Officer prior to January 1 of the calendar year in which such
award will be made (or the date of the annual meeting with respect to the first
award made to the chair under this Policy if it is not possible for the chair to
make his or her election prior to January 1 of the calendar year in which such
award will be made); provided, however, that if the Principal or Chief Financial
Officer receives no such election, such grant shall be made in restricted stock.

c.Grants of annual equity compensation described in Section 2 of this Policy
shall not become vested until the first anniversary of the grant date (or, if
earlier, the date of the next annual meeting of the Company’s stockholders (the
“Annual Award Vesting Date”).  If a director ceases to serve as a director
before the Annual Award Vesting Date due to the director’s death, or if there is
a Change in Control prior to the Annual Award Vesting Date, then the shares
shall become fully vested as of the date of such death or Change in Control, as
applicable.  If a director ceases to serve as a director at any time for any
reason other than death before the earlier of the Annual Award Vesting Date or a
Change in Control, then the annual equity grant shall become vested pro rata
(based on the number of days between the grant date and the date of cessation of
services divided by (x) 365 days for awards made at an annual stockholders
meeting or (y) the number of days from the date of commencement of services
until the next annual stockholders meeting for an award made other than at an
annual stockholders meeting), and to the extent the shares are not thereby
vested they shall be forfeited as of the date of such cessation of
services.  These vesting rules will apply whether an award is payable in shares
or deferred stock units.

 

3.Partial Year Compensation

 

If a director is elected or appointed to the board other than on the date of an
annual meeting of stockholders, such director’s annual cash and equity
compensation for the period between the date of such election or appointment and
the date of the next following annual meeting of the Company’s stockholders
shall be granted in accordance with subsection B of this Policy on the date of
such meeting but adjusted  pro rata to reflect the date of such director’s
election or appointment and the date of such meeting and, provided, further,
that the number of restricted stock or deferred stock units to be issued
pursuant to this paragraph shall be determined, based on the closing sale price
of the Company’s common stock on the date of such director’s appointment, and
shall be fully-vested on grant. 

 

4.Per-Meeting Cash Compensation in Special Circumstances

 

Additional cash compensation shall be paid at the rate of $1,500 per meeting
attended, whether such meeting is attended in person or by telephone, in the
following special circumstances:

a.To the extent the number of board meetings or committee meetings, calculated
on a per-committee basis, exceeds 10 in a given year.  For purposes of this
section, a year commences with the Company’s annual meeting of
stockholders.  Only the members of a given committee are eligible for the
payments described in this section with respect to meetings of that
committee.  For the avoidance of doubt, no additional compensation would be
payable under this



3

--------------------------------------------------------------------------------

 

section if a director attends 9 board meetings, 9 compensation committee
meetings and 9 audit committee meetings; rather, additional compensation would
only be triggered by the 11th meeting of the board or a given committee. 

b.To the extent the board creates a special committee, or designates the members
of a standing committee to function with respect to a special purpose as members
of a special committee.  Only the members of the special committee are eligible
for the payments described in this section with respect to meetings of such
special committee. 

C.Additional Terms

 

1.All equity and equity-based awards under this Policy (including stock options,
restricted stock and deferred stock units) shall be made under and pursuant to
the Company’s 2010 Omnibus Long-Term Incentive Plan (“Plan”).  Capitalized terms
used herein and not otherwise defined shall have the meanings given to them in
the Plan.

 

2.Deferred stock units are bookkeeping entries representing the equivalent of
shares of the Company’s common stock.  Deferred stock units are paid in shares
of the Company’s common stock on the effective date of the director’s retirement
or removal from the board.

 

3.All vesting under the equity grants described in this Policy immediately
ceases upon cessation of service as a director for any reason.

 

4.A director may not sell, transfer or otherwise dispose of any shares of
restricted stock awarded under this Policy until they become vested; however,
the director shall have the right to receive dividends with respect to such
shares and to vote such shares prior to vesting.

 

5.The exercise price for all stock options under this Policy shall be the
Company’s closing stock price on the date of grant, or, if the date of grant is
not a trading day, then the first trading day after the date of grant.

 

6.For purposes of determining the number of stock options in a given grant,
stock options shall be valued using the Black-Scholes method.

 

7.The compensation described in this Policy is in addition to reimbursement of
all out-of-pocket expenses incurred by directors in attending meetings of the
board.

 

 

Approved April 28, 2015 and effective July 23, 2015 (supersedes all prior
Non-Employee Director Compensation Policies)

 



4

--------------------------------------------------------------------------------